Citation Nr: 1618971	
Decision Date: 05/11/16    Archive Date: 05/19/16

DOCKET NO.  13-34 018A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for degenerative disc disease of the lumbar spine (hereinafter "lumbar spine disorder").

2.  Entitlement to an increased disability rating (or evaluation) in excess of 20 percent for unexplained polyarthralgia involving shoulders, elbows, knees, and wrists with headache and fatigue.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States




WITNESSES AT HEARING ON APPEAL

The Veteran (Appellant); Veteran's spouse


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel 


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from October 1987 to October 1991.

This appeal comes to the Board of Veterans' Appeals (Board) from an August 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which, in pertinent part, denied an increased disability rating in excess of 20 percent for the service-connected unexplained polyarthralgia involving shoulders, elbows, knees, and wrists with headaches and fatigue, denied service connection for degenerative disc disease of the lumbar spine, and denied entitlement to a TDIU.  A claim for an increased disability rating for unexplained polyarthralgia and service connection for a back disorder was received in February 2011.

In November 2015, the Veteran and his spouse testified at a Board videoconference hearing at the local RO in Detroit, Michigan, before the undersigned Veterans Law Judge sitting in Washington, DC.  A transcript of the hearing is of record.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  





REMAND

Service Connection for a Lumbar Spine Disorder

In an August 2012 rating decision, the RO denied service connection for degenerative disc disease of the lumbar spine.  In a November 2012 notice of disagreement, while not specifically listing the issue, in connection with disagreeing with the denial of an increased disability rating for the service-connected unexplained polyarthralgia involving shoulders, elbows, knees, and wrists with headache and fatigue, the Veteran contended that he has polyarthralgia in his back (and, therefore, should rated higher).  

In the December 2013 substantive appeal (on a VA Form 9), the Veteran contended that the lumbar spine disorder is part of the polyarthralgia and not a separate condition.  At the November 2015 Board hearing, the representative clarified that the Veteran contends that the lumbar spine disorder is part of the polyarthralgia, and service connection should have been granted.  

Any written communication from a claimant or his or her representative expressing dissatisfaction or disagreement with an adjudicative determination by the AOJ and a desire to contest the result will constitute a notice of disagreement.  38 C.F.R.	 § 20.201 (2015).  Generally a notice of disagreement must be filed with the VA office from which the claimant received notice of the determination being appealed unless notice has been received that the applicable VA records have been transferred to another VA office.  In that case, the notice of disagreement must be filed with the VA office which has jurisdiction over the applicable records.  38 C.F.R. § 20.300 (2015).    

Based on a liberal interpretation of the Veteran's November 2012 written statement, the Board finds it to have been a timely notice of disagreement to the denial of service connection for a lumbar spine disorder.  See Gallegos v. Gober, 14 Vet. App. 50 (2000) (VA should liberally interpret a written communication that may constitute a notice of disagreement under the law), rev'd sub nom Gallegos v. Principi, 283 F.3d 1309 (Fed. Cir. 2002) (an effective notice of disagreement need not contain any magic words or phrases).  

As such, the Board finds that the November 2012 written statement was a timely filed notice of disagreement to the August 2012 rating decision's denial of service connection for degenerative joint disease of the lumbar spine.  As the decision was sent prior to March 24, 2015, the notice of disagreement does not need to be submitted on a VA Form 21-0958.  See 38 C.F.R. § 20.201 (2015); see also M21-1, I.5.B.1.b.  

Where a statement of the case has not been provided following the timely filing of a notice of disagreement, a remand, not a referral to the RO, is required by the Board.  See Manlincon v. West, 12 Vet. App. 238 (1999).  Consequently, the Board must remand the issue of service connection for a lumbar spine disorder for further procedural action of issuing a statement of the case.      

Increased Rating for Polyarthralgia

VA has a duty to assist claimants by gathering all pertinent records of VA treatment and making reasonable efforts to obtain private medical records.  38 U.S.C.A.	 § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).  At the November 2015 Board hearing, the Veteran testified that he was receiving VA treatment for the polyarthralgia and was scheduled to receive treatment at a VA pain clinic beginning in January 2016.  See Board hearing transcript at 23-24.  VA treatment records related to treatment for the polyarthralgia have not been associated with the claims file.  The AOJ should attempt to obtain any outstanding VA treatment records related to the issues on appeal.   

At the November 2015 Board hearing, the Veteran testified that the polyarthralgia had worsened over the four years since the last VA examination conducted in April 2012.  See id.at 17-18.  The Veteran testified that the level of pain associated with the polyarthralgia had increased.  See id. at 25-26.  While the duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted, see Palczewski v. Nicholson, 21 Vet. App. 174, 181-83 (2007) and VAOPGCPREC 11-95, in the context of a specific assertion of worsening or evidence suggesting a worsening since the last examination, an examination too remote for rating purposes cannot be considered "contemporaneous."  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); see also Suttman v. Brown, 5 Vet. App. 127, 138 (1993); Green (Victor) v. Derwinski, 1 Vet. App. 121, 124 (1991) (where the record does not adequately reveal the current state of that disability, the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination).  As such, the Board finds that further examination is required so that the decision is based on a record that contains a current examination.    

TDIU

The Board further finds that the issue of entitlement to a TDIU is inextricably intertwined with issues of an increased disability rating in excess of 20 percent for unexplained polyarthralgia involving shoulders, elbows, knees, and wrists with headache and fatigue and service connection for a lumbar spine disorder currently on appeal because a hypothetical grant of a higher disability rating or grant of service connection could change the adjudication of the TDIU issue because such a grant would increase the overall disability percentage, and because the disabilities that the Veteran contends makes him unable to secure substantially gainful employment are the polyarthralgia and lumbar spine disorder.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue); see also April 2011 application for increased compensation based on unemployability (VA Form 21-8940).  For this reason, consideration of entitlement to a TDIU must be deferred until the intertwined issues are either resolved or prepared for appellate consideration.  See Harris, 1 Vet. App. at 183 (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together).  




Accordingly, the case is REMANDED for the following action:

1.  The AOJ should issue a statement of the case that addresses the issue of service connection for a lumbar spine disorder.  In order to perfect an appeal of this issue to the Board, a timely and adequate Substantive Appeal following the issuance of the statement of the case must be filed. 

2.  The AOJ should obtain and associate with the record all outstanding VA treatment records pertaining to the polyarthralgia.

3.  Then, schedule a VA examination(s) to assist in determining the current severity of the service-connected polyarthralgia.  The VA examiner should review the evidence associated with the record.  All indicated tests and studies should be conducted.  

4.  Then readjudicate the issues on appeal in light of all pertinent evidence.  If any benefit sought on appeal remains denied, provide the Veteran and representative with a supplemental statement of the case and allow an appropriate time for response.  The pending claim of entitlement to a TDIU is inextricably intertwined with the increased disability rating and service connection issues being remanded herein.  As such, consideration of this issue should be deferred until the intertwined issues are either resolved or prepared for appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




